Case 8:21-cv-00244-KKM-TGW Document 3 Filed 03/31/21 Page 1 of 2 PageID 12




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

THAWSKO HOLY NEWTON EL I,

              Plaintiff,
v.                                                 Case No. 8:21-cv-244-T-KKM-TGW

UNITED STATES OF AMERICA,

          Defendant.
_______________________________________/

                                        ORDER

       In an order dated February 1, 2021, the Court directed the plaintiff to file a

complaint that complies with the Federal Rules of Civil Procedure. (Doc. 2). The

plaintiff failed to do so. A review of the current pleading demonstrates that the plaintiff

brings this action purportedly as a “sovereign citizen.”

       Causes of action based on “sovereign citizen” theories are patently frivolous. See

Townsend v. Georgia, CV418-303, 2019 WL 1009421, at *2 (S.D. Ga. Feb. 11, 2019) (Ray,

Mag. J.) (collecting cases), adopted in 2019 WL 1005199; United States v. Sterling, 738 F.3d

228, 233 n.1 (11th Cir. 2013) (noting courts summarily reject theories from “sovereign

citizens” as frivolous); United States v. Benabe, 654 F.3d 753, 766 (7th Cir. 2011) (stating

that “[sovereign citizens’] theories should be rejected summarily, however they are

presented”); Stafford v. United States, 208 F.3d 1177, 1178 (10th Cir. 2000) (noting federal

courts regularly reject tax protests by “sovereign citizens” as frivolous); Cooper v.

Williams, No. 16-3963, 2016 WL 4943363, at *1, n.1 (E.D. Pa. Sept. 16, 2016)
Case 8:21-cv-00244-KKM-TGW Document 3 Filed 03/31/21 Page 2 of 2 PageID 13




(characterizing “the plaintiff’s notions of his sovereign citizenship” as frivolous); see also

West v. Bornudna, 698 F. App’x 224 (5th Cir. 2017) (dismissing appeal by “sovereign

citizen” because it was frivolous); Schlager v. Beard, 398 F. App’x 699 (3d Cir. 2010)

(same).

       Because the plaintiff failed to comply with the order directing him to file a

complaint in accord with the Federal Rules of Civil Procedure and because his current

pleading contains unintelligible theories and claims, this action is DISMISSED. The

Clerk is directed to close the case.

       ORDERED in Tampa, Florida, on March 31, 2021.




                                              2
